RESOLUTIONS




The undersigned, Anila Ladha and Shamira Jaffer, being the sole directors of
Urbanalien Corporation (the Company) do hereby adopt the following resolutions
as of June 7, 2004.




1.

RESOLVED that Peter Verbeek is hereby elected as a Director and, as such, is
made Chairman of The Board and is hereby authorized to sign these Resolutions;
and it is further




2.

RESOLVED that the Company shall hereby issue from treasury 39,440,000 shares to
Synchronizity Financial Limited (SFL) or its designee or designees.  Mr. Verbeek
shall authorize Pacific Stock Transfer Company as per this Resolution to issue
the said 39,440,000 shares and forward same to SFL and or its designees as
directed by Mr. Verbeek; and it is further




3.

RESOLVED that the officers of the Company are hereby authorized and directed to
do and perform all things and acts, and to execute and deliver all instruments,
certificates and documents necessary to carry out these resolutions; and it is
further




4.

RESOLVED that in the event that a majority of the Board does not agree to these
Resolutions, or to any other action, now or in the future, the vote of the
Chairman of the Board shall be the deciding vote; and it is further




5.

RESOLVED that these Resolutions may be executed in multiple counterparts by
original or facsimile signature, and each such counterpart shall be deemed to be
an original instrument, but all such counterparts together shall constitute but
one instrument; and it is further




6.

RESOLVED that as Anila Ladha and Shamira Jaffer have each agreed to give to the
Company 1,000,000 shares of their common stock in exchange for the Company’s
assets as set forth in the balance sheet of the Company dated March 31, 2004,
simultaneously with the foregoing exchange of documents and assets by signing as
indicated below in their individual capacity each as their last official act
after executing these resolutions (a) releases the Company from all actions,
causes of actions, contracts, agreements, damages, judgments, claims and demands
whatsoever, in law or equity, which against the Company they may have, ever had,
now have or hereafter can, shall or may, have for, upon, or by reason of any
matter, cause or thing whatsoever from the beginning of the world to the day or
date hereof and (b) resigns their respective positions as officers and directors
of the Company.





______________________________        _______________

Peter Verbeek, Chairman of The Board        June 7, 2004

 

 

______________________________        _____________________       
_______________

Anila Ladha, Director                                    Anila Ladha,
Individually            June 7, 2004

 

 

______________________________        _____________________       
_______________

Shamira Jaffer, Director                                Shamira,
Individually                    June 7, 2004


